April 27 2010


                                              DA 09-0166

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                              2010 MT 51	                      --' L
                                                                         APR 27 ?flU
FRANK LEROY ROBINSON,	                                                    E SmLtii
                                                                             L Our t'r.	   _

                  Petitioner and Appellant,
            	
       V.                                                           ORDER

STATE OF MONTANA,

                  Respondent and Appellee.


       On March 26, 2010, counsel for Appellant filed with this Court a petition for
rehearing in the above-entitled matter. Appellee's objection to the rehearing request was
filed on April 12, 2010. The Court having considered the petition and the objection,
       IT IS ORDERED that the petition for rehearing is granted.
       IT IS FURTHER ORDERED that this Court's March 16, 2010 Opinion in DA 09-
0166, Frank Leroy Robinson v. State ofMontana, 2010 MT 51, is hereby withdrawn pending
issuance of a revised opinion at a later date.
       The Clerk is directed to provide copies of this order to all counsel of record.
       DATED this 27th day of April,